Citation Nr: 0947406	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for hyperkeratotic skin lesions of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine, which granted service connection for 
hyperkeratotic skin lesions of both feet, assigning a 
10 percent disability rating, effective April 20, 2006.  In 
October 2006, the Veteran submitted a notice of disagreement 
(NOD) and subsequently perfected his appeal in February 2007.  
His case is currently under the jurisdiction of the RO in 
Detroit, Michigan.

In September 2006, the Veteran reported to his VA podiatrist 
that he had to leave his job in June 2006 because of his 
service-connected hyperkeratotic skin lesions of both feet.  
Therefore, the Board notes that a claim of entitlement to 
total disability based on individual unemployability (TDIU) 
is raised.  See 38 C.F.R. §§ 3.340, 4.16(a), (b) (2009).  
Thus, a claim of entitlement to TDIU is REFERRED to the RO 
for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran was last examined for his hyperkeratotic skin 
lesions of both feet in May 2006.  Since the time of that 
examination, there is evidence that the Veteran's service-
connected disability has increased in severity.  
Specifically, the Veteran reported to his VA podiatrist that 
he had to leave his job in June 2006 because of the 
increasing pain from his hyperkeratotic skin lesions of both 
feet.  See VA treatment record, September 2006; NOD, 
October 2006.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  In light of the evidence indicating a 
worsening, the Board finds that the Veteran's claim must be 
remanded for a new VA examination to determine the current 
state of his hyperkeratotic skin lesions of both feet.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records, 
covering the period from November 4, 2006, 
to the present, should be obtained and 
added to the claims folder.

2.  The Veteran should be scheduled for a 
VA compensation examination with an 
appropriate expert in order to determine 
the severity of his hyperkeratotic skin 
lesions of the feet.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examination report must reflect that such 
a review was conducted.  All indicated 
studies should be completed.  The examiner 
should also specifically comment on 
whether the Veteran's hyperkeratotic skin 
lesions of the feet cause any marked 
interference with employment.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to an 
initial evaluation in excess of 10 percent 
for hyperkeratotic skin lesions of both 
feet should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

